Citation Nr: 0717813	
Decision Date: 06/14/07    Archive Date: 06/26/07	

DOCKET NO.  04-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left little toe bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied an evaluation in excess of 
10 percent for the residuals of a left little toe 
bunionectomy.  The case is not ready for appellate review and 
must be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

In her June 2004 substantive appeal, the veteran requested a 
Travel Board hearing before a Veterans Law Judge.  The RO 
notified her at her last known address in Sheffield Lake, 
Ohio, of a Travel Board hearing to be conducted at the RO on 
April 9, 2007.  The time for this hearing came, and the 
veteran failed to appear therefor, and the Veterans Law Judge 
present noted her failure to appear for the hearing.  The 
case was thereafter transferred to the Board.  

However, after the claims folder was received at the Board, 
the RO's Travel Board notification letter to the appellant 
was returned to the RO as undeliverable by the Post Office.  
Although the appellant had not notified the RO of a change of 
address, the RO apparently discovered her new address through 
some other system of records maintained by VA.  

The RO is again notifying the veteran of another Travel Board 
hearing to be conducted at the RO at her current address.  A 
National Appeals Officer of the Disabled American Veterans 
(DAV), the veteran's representative, has requested that the 
claims folder be returned to the RO so that her local DAV 
representative and the appellant will have an opportunity to 
review the evidence on file in preparation for her pending 
hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take action to schedule the 
appellant for her requested hearing 
before a member of the Board at her 
current new home address.  After the 
hearing has been conducted, the case must 
be returned to the Board for further 
appellate review.  The veteran need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



